*107
ORDER

PER CURIAM.
AND NOW, this 22nd day of August, 2013, the Petition for Allowance of Appeal is GRANTED, the Order of the Superior Court is VACATED, and this matter is REMANDED to the Superior Court for reconsideration in light of Seebold v. Prison Health Serv., 618 Pa. 632, 57 A.3d 1232 (2012).
Petitioners’ Application to Remand this Matter to Superior Court for Reconsideration in Light of Seebold, is DISMISSED as moot.
Justice Baer dissents and would deny the allocatur petition as he views Seebold v. Prison Health Serv., 618 Pa. 632, 57 A.3d 1232 (2012) as distinguishable from this case.